                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:18-06513 AB (ADS)                                  Date: January 2, 2019
Title: Frederick Wayne Smith v. Kernan, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      PROSECUTE AND OBEY COURT ORDERS

       On July 27, 2018, Plaintiff Frederick Wayne Smith, an inmate at Kern Valley
State Prison, filed a Civil Rights Complaint under 42 U.S.C. § 1983. [Dkt. No. 1]. On
May 31, 2019, the Court dismissed the Complaint with leave to amend and granted
Plaintiff leave to file a First Amended Complaint. [Dkt. No. 22]. Plaintiff filed a First
Amended Complaint (“FAC”) on July 9, 2019. [Dkt. No. 25]. On November 7, 2019, the
Court dismissed the FAC with leave to file an amended complaint by no later than
December 9, 2019. [Dkt. No. 26].

        As of the date of this order, the Court has not received a Second Amended
Complaint. Plaintiff instead has filed a document entitled “Declaration to Buttress
Pending Complaint Case to Buttress and Dispute the Irregular Response”
(“Declaration”) [Dkt. No. 29] and a Motion for Preliminary Injunction (“Motion for PI”),
which was denied by the District Judge on December 16, 2019. [Dkt. No. 30]. Both
filings seemingly ask the Court to order a transfer or compel the return of Plaintiff’s
personal property. [Dkt. Nos. 29, 30]. Neither address the deficiencies identified by the
Court in its Order Dismissing FAC, so the Court does not construe either the Declaration
or the Motion for PI as Plaintiff’s Second Amended Complaint.




CV-90 (12/27) – ALL                Civil Minutes – General                       Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:18-06513 AB (ADS)                                   Date: January 2, 2019
Title: Frederick Wayne Smith v. Kernan, et al.

        Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not
be dismissed for failure to prosecute and obey court orders. Plaintiff must file
a written response by no later than January 23, 2020. Plaintiff may respond to this
Order to Show Cause by (a) filing a Second Amended Complaint that corrects the
problems noted in the November 7, 2019 Order Dismissing with Leave to Amend; or (b)
filing a statement with the Court clearly indicating the desire to continue to move
forward with the First Amended Complaint despite the weaknesses noted by the Court
in the November 7, 2019 Order Dismissing with Leave to Amend.

       Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be
dismissed for failure to prosecute and obey Court orders pursuant to Federal Rule of
Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                        Initials of Clerk kh




CV-90 (12/27) – ALL                 Civil Minutes – General                        Page 2 of 2
